Citation Nr: 0017946	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  92-24 697	)	DATE
	)
     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his friend


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

By a decision of March 28, 1994, the Board of Veterans' 
Appeals (Board or BVA) concluded that the schedular criteria 
for an increased evaluation of 50 percent for schizophrenia, 
paranoid type, had been met.  The veteran has alleged that 
this Board decision contained obvious error in the 
application of certain laws and regulations to the facts of 
the case.  In April 2000, the Vice Chairman of the Board, by 
direction of the Chairman, ordered reconsideration of the 
Board's March 28, 1994 decision as provided by 38 U.S.C.A. 
7103(b) (West 1991), and the case is now before an expanded 
reconsideration panel of the Board.  

When the Chairman of the Board grants a motion for 
reconsideration of a prior Board decision, the prior Board 
decision is vacated and the Reconsideration panel "sits in 
the same position as would a Board panel initially deciding 
the appeal" but "should employ current legal standards during 
its review . . . and . . . should consider all evidence 
received since the agency of original jurisdiction decision 
which was appealed to the BVA as having been received prior 
to the appellate decision." VAOPGCPREC 89-90 (Aug. 27, 1990); 
see also VAOPGCPREC 70-91 (Oct. 15, 1991), and Boyer v. 
Derwinski, 1 Vet. App. 531,  535-36 (1991). 

The veteran served on active duty from October 1967 to August 
1969.   

This appeal to the Board arose from a September 1991 rating 
decision by the VA RO in Togus, Maine, which found that the 
veteran was entitled to a 10 percent evaluation for his 
service-connected schizophrenia.  A notice of disagreement 
was received in November 1991 and a statement of the case was 
issued in December 1991.  A substantive appeal was received 
from the veteran in December 1991.  Hearings were held at the 
RO in February 1992 and again in July 1992.  A 30 percent 
rating was assigned following the hearing officer's decision 
of August 1992.  

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - "staged" ratings.  As this case does not arise from 
the initial rating decision, the Fenderson staged ratings are 
not applicable here.  Although service connection for 
schizophrenia, rated as a noncompensable disability effective 
from March 1990, was granted by a rating decision of 
September 1990, the veteran's correspondence of June 1991 
clearly was a claim for an increased rating.  His eventual 
notice of disagreement was specifically expressed with regard 
to the subsequent, September 1991 rating decision which 
considered the claim for increase, assigning a 10 percent 
rating from June 24, 1991.  

Following this reconsideration decision of the Board, a 
separate decision will be issued pursuant to a December 1999 
Joint Motion for Remand and December 1999 Order from the 
Court that vacated and remanded a February 1999 Board 
decision which denied entitlement to an effective date 
earlier than March 25, 1994, for the assignment of the 100 
percent rating for schizophrenia.  


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia is 
manifested primarily by  hallucinations, obsessive episodes, 
social isolation, exaggerated frustration over daily events, 
anxiety, irritability and outbursts of rage, which are 
medically considered to render him unemployable.

2.  The veteran has active psychotic manifestations of such 
extent, severity, depth, persistence, and bizarreness as to 
produce total social and industrial inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
evaluation for schizophrenia have been met under the criteria 
in effect prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.16(c), 4.132, Diagnostic Codes (DC) 9203 (as in effect 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran was discharged 
because of his schizophrenic reaction, paranoid type.  He 
submitted his claim for service connection for schizophrenia 
in March 1990.

On VA examination in August 1990, it was noted that the 
veteran showed no evidence of actual thought disorder except 
that he believed in the reality of his past delusions.  
Findings included no current ideas of reference, no active 
hallucinations, and no obsessive-compulsive phenomena.  It 
was noted that the veteran was neither anxious nor depressed 
during the interview and that he was not actively homicidal 
or suicidal.  His affect was slightly inappropriate.  He was 
oriented for time, place, and person, and there was no 
disturbance of concentration or of memory, nor was there any 
evidence of deficiency of his other intellectual capacities.  
Insight and judgment were reportedly undermined by the nature 
of his disorder.  Diagnoses included schizophrenia, paranoid 
type, chronic in remission.  In comments, the examining 
physician noted that while the veteran's disorder pre-existed 
his service time, the veteran had no overt psychiatric 
illness before his service in the U.S. Marine Corps, and he 
was never treated or hospitalized for psychiatric reasons 
before his service time.

In September 1990, the RO granted service connection for 
schizophrenia, paranoid type, chronic.  The disorder was 
assigned a noncompensable rating.

In June 1991, the veteran and his service representative 
informed the VA that the veteran's psychiatric symptoms had 
become worse.  Symptoms reportedly included weird dreams, 
confusion, an inability to sleep, and "shot" nerves.  The 
dreams were reported to appear real, and the veteran 
indicated that he could not differentiate between real and 
unreal.  A new VA examination was requested.

On VA examination in August 1991, the veteran reported 
depression, euphoria, weight loss, nose bleeds, insomnia, 
memory loss, nightmares, alcoholism, fear of people, and 
trembling of the hands and feet.  The examiner noted a long 
history of psychiatric problems.  On mental status 
evaluation, it was noted that the veteran was moderately 
tense and anxious.  He seemed mildly depressed.  It was noted 
that the veteran reported hearing voices off and on up until 
a few months ago.  The voices would not tell him to do things 
but they would talk among themselves and tell the veteran 
that he was no good.  He reported that he heard the telephone 
seem to ring, but that there would be no one on the line.  
The veteran stated that he could tell the difference between 
the real telephone ring and a hallucination.  He noted that 
he felt others talked about him, that people at work wanted 
to hurt him, and that they would kill him if given the 
opportunity.  He reported recurrent dreams of being killed 
with a gun, and he noted hearing people talking in the tapes 
he sometimes played.  In addition, the veteran indicated that 
he heard people yelling at him from the yard.  The veteran 
noted that he has not had these symptoms for the last few 
months.  He also reported visual hallucinations on and off 
for 20 years.  These included seeing angels in front of him 
and seeing animals coming out from under the bed and 
disappearing through the wall.  The examiner noted that the 
veteran conversed readily and was spontaneous several times.  
He reportedly exhibited scattered memory defects, especially 
for dates.  He was poor at arithmetic and admitted his mental 
illness and his need for treatment.  He reportedly had 
partial insight.  The physician stated that the veteran had a 
good general knowledge of several current events.  Intellect 
seemed fairly well preserved and intelligence seemed average.  
The diagnoses included schizophrenia, paranoid type, chronic.  
Social impairment was characterized as severe, and industrial 
impairment was found to be moderate to severe at present.  
Alcohol dependence and a personality disorder were also 
reported. 

In September 1991, the RO granted an increased rating to 10 
percent for the veteran's service-connected schizophrenia.  
As noted in the introduction, the veteran submitted his 
notice of disagreement in November 1991.  In a statement 
associated with his December 1991 VA Form 9, the veteran 
reported that he was no longer able to work at the Bath Iron 
Works because of his mental condition.  

During his February 1992 hearing, the veteran reported that 
since his discharge in 1969 he has worked in various labor 
positions, but never more than 2 years in one spot.  He noted 
that he was fired from his position with Granite City Steel 
Foundry because he was unmanageable, and that he was also 
fired from positions at the Lockey Ship Yard and Bath Iron 
Works.  The veteran reported that he sometimes locked himself 
in his house for weeks and that he sometimes started 
screaming for no reason.  He noted that he thought that he 
needed help.  The veteran testified that he only slept an 
hour or two at a time.  While he stated that he did not want 
to be put into a hospital, he also admitted that there might 
be a need for hospitalization. 

VA records from February 1992 showed that the veteran could 
not sleep at night, that he was becoming increasingly 
agitated, and that he tore his house up in anger.     The 
record indicated that the veteran was unstable and that he 
was opting for social isolation and ineffective coping.  June 
and July 1992 records from the mental health clinic (MHC) 
showed that the veteran was becoming increasingly angry after 
not being able to secure a job.  The records indicated that 
the veteran was hearing voices from his radio and television 
when they were not on. 

During his July 1992 hearing, the veteran reported that he 
had not worked since he was fired from Bath Iron Works in 
1991.  He reported that he had difficulty with people teasing 
him, that he had bad dreams, that he had sweats, and that he 
was contemplating suicide and doing bodily harm to someone.  
The veteran noted that he was placed on medication 
(Thioridazine), and he testified that he could watch his arms 
and neck swell up in the mirror when he took his medication.  
The veteran stated that he tried to get one of his old jobs 
with Clark Buick back, and that they told him that his mental 
state was not enough to allow him to hold the job.  The 
veteran reported that he had a few close friends and a 
girlfriend but he admitted to secluding himself and he stated 
that he sometimes did not know the difference between reality 
and non-reality.  The veteran's girlfriend testified that the 
veteran sometimes thought that she was hiding his things 
around the house, that she was mouthing off to him, and that 
she was trying to poison his food.  The veteran stated that 
he did not hear voices when the television was on, but that 
he did hear things when the television was off.  He stated 
that when he was working, he would isolate himself at home 
during off-hours.  He indicated that his hobby was fishing 
and he stated that he could talk back to the voices when he 
is fishing.  The veteran stated that he saw VA psychiatrists 
about once a month when he did not skip appointments.  

Medical records from the Bath Iron Works dating from April 
1990 to August 1991 contain very few records pertaining to 
the veteran's psychiatric state.  A July 1991 record 
indicated that the veteran was being evaluated by the VA for 
a stress-related condition.  The VA staff physician reported 
that there was no reason why the veteran could not return to 
a light duty assignment as soon as his surgeon (who had  
performed an unrelated operation) deemed it appropriate.  In 
a July 1992 employee medical encounter form, it was noted 
that the veteran was being evaluated for a condition that he 
had for 20 years.  The assessment was stress-related 
condition. 

In August 1992, the RO granted an increased rating for the 
veteran's service-connected schizophrenia to 30 percent.

In the December 1992 VA Form 646, the veteran's service 
representative stated that the veteran was being seen at the 
VA medical center (VAMC) at Togus, Maine every other week for 
his condition and that he is taking Thioridazine and 
Cimetidine.  In addition, it was reported that he had applied 
for work at various places without success.  

On the report of a March 1993 examination performed for the 
Department of Human Services by a private psychologist, it 
was noted that the veteran had auditory hallucinations, 
paranoid thinking, and obsessions that people were going to 
kill him.  The diagnoses included schizophrenia, paranoid 
type, chronic, and the score on the Global Assessment of 
Functioning (GAF) scale was reported to be 30.  The physician 
concluded his report by indicating that the veteran's 
behavior is considerably influenced by paranoid delusions.   

A March 1993 VA hospital summary indicated that the veteran 
was admitted when he experienced an increase in persecutory 
delusions.  The treating physician indicated that the 
veteran's work history showed frequent job changes and quite 
a bit of industrial impairment.  It was reported that the 
veteran drank four shots of whiskey and experienced an 
increase in auditory hallucinations of a command nature 
telling him to commit suicide by throwing himself into a 
river.  No previous suicide attempts were known by the VA 
treating physician.  It was reported that the veteran had not 
been taking his medication because he did not like the side 
effects.  Mental status examination on the day after 
admission revealed that while the veteran described his mood 
as fine, he displayed some sadness at times and admitted to 
feeling sad, especially about having to be in the hospital.  
His affect was reported to be mildly flat, but appropriate 
and with some lack of range.  The veteran noted recent 
auditory hallucinations including telephones rings that were 
not there, voices telling him to kill himself and walk into a 
river, and feelings that somebody put some paint in his 
truck's gas tank.  The examiner noted that this may be true 
since the veteran has had some trouble with his neighbors 
since he moved in.  The veteran had no suicidal or homicidal 
ideation at that time, and his memory was intact.  The 
veteran had some degree of insight into his disease process, 
and, although judgment was mildly impaired, the examiner 
stated that he did not believe that it was extensively so.  
While it was noted that the veteran may have been commitable 
when he was admitted, he adamantly requested to be able to go 
home two days later.  His request reportedly made sense to 
the physician and the veteran was released, since he did not 
seem to be a danger to himself or others.  The examiner 
indicated that after looking at an overview of the veteran's 
employment history and his current situation, he did not 
believe that the veteran was employable at this time.  Final 
diagnosis was schizophrenia, paranoid, chronic and the GAF 
score was reported to be 10 on admission and 80 on discharge.  
The past year's maximum GAF score was 80.

VA outpatient treatment records dated from January 1993 to 
March 1994 show that the veteran had treatment at the MHC for 
his service-connected schizophrenia.  These records showed 
that the veteran had ideas of reference (January 1993), that 
the veteran was walking around the street raving (March 
1993), that delusions had returned (June 1993), that the 
veteran that the veteran heard voices at night (September 
1993), and that the veteran had suicidal thoughts (January 
1994).

On the March 1994 rehabilitation counseling report, the VA 
counseling psychologist indicated that it was not reasonably 
feasible for the veteran to achieve vocational 
rehabilitation.  

On VA examination in March 1994, it was noted that the 
veteran had audio hallucinations, suicidal ideation, feelings 
of persecution, and an aversion to social interaction with 
others.  On mental status examination, the physician reported 
that the veteran was oriented to time, place, and person, and 
that his speech and thoughts were goal oriented.  He also 
reported that the veteran often seemed preoccupied as though 
he was listening to voices, although he denied hearing any at 
that time.  The examiner reported that the veteran talked 
very slowly, that his mood was euthymic, and that his affect 
was blunted.  He found that the veteran's memory was good, 
and his insight and judgment were fair.  The diagnosis was 
paranoid schizophrenia.  Industrial impairment was reportedly 
severe and social impairment was characterized as moderately 
severe.     

Subsequent treatment records from the MHC dated from May 1994 
through June 1995 showed continued treatment for psychiatric 
problems including increased anxiety and feelings of 
persecution.  

During his March 1995 hearing, the veteran essentially 
reported ongoing problems with hallucinations, nervousness, 
fear of others, an inability to control his funds, and 
difficulty finding employment.  He testified that he had a 
ninth grade education and that he had not worked on a regular 
basis for the past 10 years. The veteran did acknowledge that 
he had worked at Bath Iron Works from 1990 to 1991.  He 
asserted that he had worked one day "on the highway" flagging 
cars but he was not able to control them because everyone 
hated him.  The veteran claimed that his coworkers hated him 
also and tried to get a truck to run him over.  He was told 
by his supervisor that he was a danger to himself and others.  
The veteran claimed that he had applied for work with the VA 
and was refused employment because he was considered too 
dangerous.  He asserted that he continued to apply for 
laborer type work, but felt that he would not be able to do 
the work even if he received a job.  The veteran further 
reported that he received VA counseling twice a week and was 
required to take medication to treat his psychiatric 
disorder.  When he forgot to take his medication, he claimed 
that he heard voices and saw "things."  The veteran claimed 
that he did not trust people.  He claimed that he can only 
deal with his girlfriend and her child whom he had known for 
the past three years.  The veteran claimed that his usual day 
consisted of staying around his home.  He further reported 
that he was only able to sleep 2 and 1/2 hours at a time 
because he heard voices that would wake him up.  The veteran 
asserted that he did nothing for entertainment. The veteran 
reported that he had a police record that included a drunk 
driving arrest, receiving a restraining order after a 
confrontation with an employee of a rental shop, and being 
forcibly evicted out of an apartment after a confrontation 
with a maintenance person.  He claimed that the rental shop 
employee had misunderstood him and that the maintenance 
person had been harassing him.  The veteran asserted that 
since being kicked out of his girlfriend's apartment, he had 
been living alone.

The veteran's girlfriend also testified at his hearing.  She 
claimed that he had become more nervous and easily agitated 
during the past two years.  The veteran was afraid to go out 
because he thought people harassed him.  She acknowledged 
that she and the veteran had a "common law arrangement" and 
had lived together for the past three years.  She claimed 
that she helped the veteran with his finances.  She testified 
that she had found a new apartment where they would soon 
move.

Two letters from the Dirigo Housing Associates dated in March 
1995 were submitted by the veteran.  The Housing Associates 
in early March 1995 advised the veteran's girlfriend that it 
had denied her requests to add the veteran to her lease.  She 
was further notified that the veteran was banned from the 
Associates' property, to include her apartment, because of 
his confrontational manner, disorderly conduct, and 
threatening tenor.  The veteran also submitted a copy of a 
restraining order he had received from the Augusta Police 
Department regarding the employees of a local rental shop.

In a VA Form 646 of June 1996, it was noted that the 
veteran's girlfriend had "moved on" after depleting his 
"meager" resources.

By a January 1997 Board decision, the veteran was granted an 
increased rating to 100 percent for his schizophrenia.  The 
rating was subsequently made effective from March 25, 1994.


B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and it is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  Id.  The Board notes that the record from the 
time period in question does include reports of concurrent 
examination and treatment, as well as detailed medical 
findings listed in the clinical assessments.  Under these 
circumstances, and in view of the Board's favorable 
disposition of this issue on the basis of such evidence, the 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A.  § 5107(a).

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (1999).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

At the time of the 1994 decision being reconsidered, the 
veteran's service-connected schizophrenia was evaluated as 30 
percent disabling under Diagnostic Code 9203.

The Board notes that the schedular criteria for evaluation of 
psychotic disabilities were changed effective November 7, 
1996.   See 61 Fed. Reg. 52,695 (1996).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996);  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Following these guidelines, the veteran's schizophrenia would 
normally be evaluated under both the old and the new rating 
criteria to determine which version is more favorable to the 
veteran.  In this case, however, as will be explained below, 
the Board has found that the veteran's service-connected 
psychiatric disorder warranted a total rating under the 
former criteria (in effect at the time of the March 1994 
decision being reconsidered).  As the veteran's schizophrenia 
could not possibly receive greater than a 100 percent 
disability rating under the new criteria, there is no need to 
evaluate that disorder under the current provisions for 
rating psychiatric disorders.  

In analyzing the veteran's service-connected psychiatric 
disorder under the former criteria, the Board notes that 
social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  However, in evaluating impairment, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (as in effect 
prior to November 7, 1996).  In evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be underevaluated, nor must his 
condition be overevaluated on the basis of a poor work record 
not supported by the psychiatric disability picture.  38 
C.F.R. § 4.130 (as in effect prior to November 7, 1996).

Under the applicable statutory criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9203, paranoid schizophrenia is rated as 100 
percent disabling when there is active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  With lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, the disorder is to be rated as 70 percent 
disabling.  When the schizophrenia results in considerable 
impairment of social and industrial adaptability, a 50 
percent disability rating is in order.  When the impairment 
of social and industrial adaptability is definite, a 30 
percent disability rating is warranted.  A 10 percent rating 
is for application when there is only mild impairment of 
social and industrial adaptability.  When the psychosis is in 
full remission, a noncompensable rating is appropriate.  38 
C.F.R. Part 4 (as in effect prior to November 7, 1996).

The evidence shows that the veteran's paranoid schizophrenia 
is such that it more closely approximates the criteria for a 
100 percent rating.  The Board points out that the March 1993 
VA hospital summary showed a GAF score of 10 and provided the 
opinion that the veteran was unemployable based on his 
history and his symptoms. The psychological evaluation of 
March 1993 found the veteran severely paranoid and unable to 
interact with others.  The VA examination of March 1994 
reported that the veteran still was subject to auditory 
hallucinations.  The predominant picture of the veteran's 
medical history is one of isolation due to his severe 
paranoia.  A VA counseling psychologist in March 1994 found 
that it was not reasonably feasible that the veteran could 
achieve vocational rehabilitation.  In addition, subsequent 
records showed consistent findings.  Specifically noted in 
this regard is the VA outpatient record of December 1996, 
which reported the examiner's opinion that the veteran was 
not employable now or in the foreseeable future. 

Since the predominant picture of the veteran's medical 
history shows that he has a total social and industrial 
impairment, the Board finds that the veteran's schizophrenia 
does warrant a 100 percent schedular evaluation.  As the 
veteran is deemed entitled to the maximum assignable 
evaluation under the former criteria, consideration of the 
claim under the revised criteria is unnecessary.  See 
38 U.S.C.A. § 4.132, Diagnostic Code 9203 (as in effect prior 
to November 7, 1996).



ORDER

An increased rating for chronic paranoid schizophrenia to 100 
percent is granted, subject to the applicable criteria 
pertaining to the grant of monetary benefits.



______________________________           
______________________________
                 G. H. Shufelt			  Mark F. Halsey
Member, Board of Veterans' Appeals           Member, Board of 
Veterans' Appeals


		
	D. C. Spickler
	Member, Board of Veterans' Appeals


______________________________               
______________________________
                 L. W. Tobin                                                    
Stephen L. Wilkins
Member, Board of Veterans' Appeals               Member, 
Board of Veterans' Appeals


		
	Lawrence M. Sullivan
	Member, Board of Veterans' Appeals


 

